DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection(s) of claims 2, 6 and 10 under 35 U.S.C. § 112, Second Paragraph have been withdrawn in view of the amendment filed on 10/6/2021

Response to Arguments
Applicant's arguments filed 10/6/2021 with respect to the rejection(s) of claims 
1-10 and 13-19 under 35 U.S.C. § 103 as being unpatentable over Satoh et al. (U.S. 2012/0073753) in view of Chen (U.S 10,734,200)/ the rejection of claim 11 under 35 U.S.C. § 103 as being unpatentable over Satoh in view of Chen and in further view of Ishibashi et al. (U.S 2017/0253972)/ the rejection(s) of claim 12 under 35 U.S.C. 103 as being unpatentable over Satoh et al (US 2012/0073753) in view of Chen (US 10/734,200) and further in view of Jung et al (US 2018/0122638) have been fully considered but they are not persuasive. 
   The applicants argue that Satoh does not disclose a transmission plate with non- rectilinear apertures that is arranged for transmission of plasma between the plasma source and processing chamber, as generally recited in claim 1 because: the plate 160 in Satoh’s apparatus is arranged between the gas supply and the plasma chamber such that the plasma is only generated in the same chamber in which the substrate W is placed for processing (i.e. the 


    PNG
    media_image1.png
    467
    784
    media_image1.png
    Greyscale

; Satoh’s disclosure of “an abnormal discharge (ions or electrons in the plasma) may generate on an upper surface of cooling plate 170, on a ceiling surface of the process chamber or upper portion of electrode plate 160 (page 5, para 0074-0075, fig. 1) can be construed as the plasma can be formed on an upper surface of cooling plate 170 or on a ceiling surface of the process chamber above the electrode plate 160 and between the electrode plate 160 and the substrate table; the argument that the electrode plate 160 in Satoh could not be rearranged to shield the substrate from radiation from the plasma is unpersuasive because it is not in commensurate with the scope of claim 1 since claim 1 does not recite the language of the transmission plate is rearranged to shield the substrate from radiation from the plasma. It is maintained that the combination of Satoh et al. (U.S. 2012/0073753) and Chen (U.S 10,734,200)/ the combination of Satoh, Chen and Ishibashi et al. (U.S 2017/0253972/ the combination of Satoh, Chen and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claims 1-2, 4, 5-6, 7-9, 10, 13, 14-16, 17-18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US 2012/0073753) in view of Chen (US 10/734,200)
  Satoh discloses a surface processing apparatus for use in the surface processing of a substrate (see abstract), the surface processing apparatus comprising: a plasma source including a wall defining a plasma chamber 100 (page 3, para 0041, fig. 1) a processing chamber 100 in which a substrate W having a predetermined maximum lateral dimension is mounted in use, the processing chamber being operatively connected to the plasma source (page 3, para 0041-0042, fig. 1)
 Satoh discloses an electrode plate 160/ a transmission plate located between a plasma source including a wall defining a plasma chamber 100 and a processing chamber 100 (page 3, para 0041, fig. 1), a plasma is  generated in the chamber in which the substrate W is placed for processing (i.e. the “plasma generating space U”), Satoh also discloses “an abnormal discharge (ions or electrons in the plasma) may generate on an upper surface of cooling plate 170, on a 
 Unlike the instant claimed inventions as per claims 1, 7, 8-9, 10, Satoh fails to specifically disclose the limitations of: the plasma source including an excitation source adjacent the wall, wherein the plasma source an inductively coupled coil, wherein the inductively coupled coil is connected to a radio frequency (RF) source and wherein the part of the excitation source closest to the transmission plate(s) is the coil segment of the inductively coupled coil closest to the substrate.
 Chen discloses a plasma chamber 105 comprises an inductively coupled coil 148/an excitation source adjacent the wall of the chamber 105, wherein the inductively coupled coil is connected to a RF source 146, wherein a part of the inductively coupled coil 148/ excitation source is close to the separation/transmission plate 170 (col 6, lines 38-60, col 8, lines 25-35, fig. 2)
 Since Satoh is concerned with inductively coupled plasma apparatus (page 7, para 0101), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a conventional plasma generating system including an 
with a reasonable expectation of success since Chen discloses that the implementation of an ICP source is well known to those skilled in the art ( col 11, lines 46-51)
 Regarding claim 2, the modified reference of Satoh would have disclosed that a central portion of the electrode plate 160/transmission plate is not transparent ( figs 1, 6), which reads on a central portion of the transmission plate is opaque to light wavelengths in the UV range, the lateral extent of the not transparent portion/opaque portion being such that there is no line of sight in use between a substrate W with the predetermined maximum lateral dimension mounted in the processing chamber and the most intense region U of the plasma in the plasma chamber (page 5, para 0072, figs 7-8) 
  Regarding claim 4, the modified reference of Satoh would have disclosed that the processing apparatus comprising exactly one electrode plate 160/transmission plate (page 3, para 0043, fig. 1) 
 Regarding claim 5, the modified reference of Satoh would have disclosed that the apertures 106 are regularly spaced from one another across at least a central portion of the transmission plate 160, preferably across substantially all of the transmission plate 160 (page 3, para 0044, fig. 1) 
 Regarding claim 6, the modified reference of Satoh would have disclosed that the lateral boundary of the most intense region U of the plasma in the plasma chamber is defined as the part of the plasma source wall adjacent to that part of the excitation source closest to the electrode plate 160/transmission plate as shown in fig. 1

thermally connected to an external chamber via a low thermal resistance path. The transmission plate can comprise either a metal or metal alloy plate” on page 6 of the instant specification
 Regarding claim 15, the modified reference of Satoh would have disclosed that the electrode plate 160/transmission plate is connected to the chamber via a sprayed insulating material/ceramic material (page 3, para 0041), which reads on the transmission plate is thermally connected to the processing chamber via a low thermal resistance path
 Regarding claims 16-17, the modified reference of Satoh would have disclosed that the electrode plate 160/transmission plate comprises aluminum/a metal (page 3, para 0043)    Regarding claim 18, the modified reference of Satoh would have disclosed that the electrode plate 160/transmission plate comprises aluminum plate (page 3, para 0043)



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US 2012/0073753) in view of Chen (US 10/734,200) as applied to claims 1-2, 4, 5-6, 7-9, 13, 14- 16, 17-18, 19 above and further in view of Ishibashi et al (US 2017/0253972)


  Ishibashi discloses a surface processing apparatus for use in the surface processing of a substrate (see abstract), the surface processing apparatus comprising: a separation plate 15/ transmission plate for the transmission of plasma in use between the plasma source and processing chamber, the transmission plate comprising a plurality of apertures 15a, wherein the ratio of aperture diameter to the separation plate/transmission plate thickness is 5/greater than 3:1 ( page 3, paras 0038-0039, fig. 1)
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a transmission plate having a ratio of aperture diameter to transmission plate thickness of 5/greater than 3:1 in Satoh and Chen processing apparatus to maintain the pressure difference between the processing chamber and the plasma generation chamber at a predetermined value in order to prevent the processing gas from being introduced into the plasma generation chamber from the processing chamber as taught in Ishibashi ( page 3, para 0039)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US 2012/0073753) in view of Chen (US 10/734,200) as applied to claims 1-2, 4, 5-6, 7-9, 13, 14- 16, 17-18, 19 above and further in view of Jung et al (US 2018/0122638)

The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 12, Satoh and Chen fails to disclose the limitation of wherein the diameter of each circular aperture being greater than 5mm, preferably greater than 9 mm 
  Jung discloses a processing apparatus surface processing apparatus for use in the surface processing of a substrate (see abstract), the surface processing apparatus comprising: a
diffusion plate 150/ transmission plate for the transmission of plasma in use between the plasma source and processing chamber, the transmission plate comprising a plurality of apertures 151, wherein the diameter of each circular aperture 151 is 10 mm /greater than 9 mm (page 5, para 0052, 0053, figs 1-2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoh and Chen apparatus by employing a transmission plate comprising a plurality of apertures, wherein the diameter of each circular aperture is 10 mm so the flow of the neutral reaction species may be uniform to prevent the film color phenomenon from occurring as taught in Jung (page 5, para 0053)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAN VINH/Primary Examiner, Art Unit 1713